 Case 2:19-cv-12066-PDB-EAS ECF No. 18, PageID.89 Filed 02/02/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DAVID OWENS,

                   Plaintiff,                       Case No. 19-cv-12066

                                                    Paul D. Borman
v.                                                  United States District Judge

CREDIT ACCEPTANCE CORPORATION,

                Defendant.
___________________________________/

                                ORDER OF DISMISSAL

      On February 2, 2021, a Stipulation of Dismissal was entered stating that,

“Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal with prejudice and with each party to bear its own costs and fees.”(ECF No.

17) Accordingly, it is ORDERED that the above matter is DISMISSED with prejudice

and with each party to bear their own costs and fees.

      SO ORDERED.

Dated: February 2, 2021                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
